interview notes pursuant to Las Vegas Metropolitan Police Department
                 protocol.
                             Consequently, Banks filed a motion with the district court to
                 dismiss the charges based on the State's failure to preserve evidence, or in
                 the alternative, requesting an evidentiary hearing to question Detective
                 Merrick about the destroyed evidence. The district court granted Banks
                 an evidentiary hearing. After the evidentiary hearing, and despite
                 Detective Merrick's testimony that the destroyed notes stemmed from
                 interviews of inconsequential witnesses and contained immaterial
                 information, the district court granted Banks' motion to dismiss. The
                 district court found that (1) the State acted in bad faith in failing to
                 preserve the notes, and (2) Banks was prejudiced by the destruction of the
                 notes.
                             The State now appeals, arguing that: (1) the district court
                 abused its discretion in finding that the State acted in bad faith, and (2)
                 the district court abused its discretion in finding that Banks was
                 prejudiced by the State's failure to preserve the evidence.
                 Standard of review
                             This court reviews a district court's dismissal of a charging
                 document for an abuse of discretion. Hill v. State, 124 Nev. 546, 550, 188
                 P.3d 51, 54 (2008) (reviewing the dismissal of an indictment). 'An abuse
                 of discretion occurs if the district court's decision is arbitrary or capricious
                 or if it exceeds the bounds of law or reason." Nunnery v. State, 127 Nev.
                    „ 263 P.3d 235, 247 (2011) (quoting Jackson v. State, 117 Nev. 116,
                 120, 17 P.3d 998, 1000 (2001)).




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A «ef.
                  The district court abused its discretion in granting Banks' motion to
                  dismiss
                              This court has consistently held that in order to establish a
                  due process violation resulting from the State's destruction of evidence, a
                  defendant has the burden of establishing that (1) the State destroyed the
                  evidence in bad faith, or (2) the defendant was prejudiced by the
                  destruction of evidence.'   Sheriff, Clark Cnty v. Warner, 112 Nev. 1234,
                  1239-40, 926 P.2d 775, 778 (1996). We conclude that the district court
                  abused its discretion in finding both (1) bad faith and (2) prejudice.
                        The district court abused its discretion in finding that the State acted
                        in bad faith
                              In finding bad faith on the part of the State, the district court
                  applied the factors from United States v. Bohl, 25 F.3d 904, 909-10 (10th
                  Cir. 1994). We conclude, however, that the district court erred by not
                  applying established Nevada law in its bad faith analysis.
                              Under Nevada law, this court evaluates bad faith on a case-by-
                  case basis. See Warner, 112 Nev. at 1240, 926 P.2d at 778 (concluding that
                  even though the defendant obtained a court order to preserve the
                  evidence, there was no evidence that the police destroyed the evidence to
                  make it unavailable to the defendant); State v. Hall, 105 Nev. 7, 9, 768
                  P.2d 349, 350 (1989) (concluding that the State did not act in bad faith
                  when a chemist disposed of laboratory samples for a legitimate purpose
                  after saving it for a reasonable time); Howard v. State, 95 Nev. 580, 582,
                  600 P.2d 214, 216 (1979) (concluding that although the State maintained


                        'We conclude that the State's argument that defendants must show
                  (1) bad faith and (2) prejudice is inconsistent with Nevada law and is
                  therefore without merit.



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    ce
                control over property and failed to take measures to protect it from loss or
                theft, the State did not act in bad faith).
                             Further, the State does not necessarily act in bad faith if it
                fails to preserve evidence, even if it received notice from the justice court
                of the defendant's request to preserve that evidence.    Mortensen v. State,
                115 Nev. 273, 284, 986 P.2d 1105, 1112 (1999). In Mortensen, the police
                examined a witness' truck for evidence. Id. at 277, 986 P.2d at 1108. At a
                bail hearing, the justice court requested that certain evidence, including
                the truck and the witness' clothing, be preserved. Id. The police returned
                the truck to the witness, however, because he was not a suspect in the
                investigation. Id. at 283, 986 P.2d at 1112. Further, the police did not
                obtain the clothing that the witness wore at the time of the incident.     Id.
                The defendant eventually received the truck and clothing to examine, but
                the truck had been altered and the clothing had been washed.       Id. at 277,
                986 P.2d at 1108. This court concluded that the state did not act in bad
                faith for failing to preserve these items because the police did not know of
                the apparent exculpatory nature of the evidence at the time of the
                investigation. Id. at 283, 986 P.2d at 1112.
                             We conclude from our review of the record that there is simply
                no meaningful evidence to demonstrate that the destruction of the notes
                resulted from any bad faith on the part of the State. Even though the
                justice court gave the State a blanket request to preserve all material
                evidence, "there is no indication that the police destroyed this evidence in
                an attempt to make it unavailable to [Banks]." Warner, 112 Nev. at 1240,
                926 P.2d at 778. Detective Merrick testified about the insignificance of the
                'unrecorded interviews, and we are unpersuaded that apparent
                discrepancies in the police report prove that the State acted in bad faith.


SUPREME COURT
     OF
   NEVADA                                               4
(0) 194Th me,
                 ccordingly, we conclude that the district court abused its discretion in
                finding bad faith.
                      The district court abused its discretion in finding prejudice
                            This court has held that a defendant's demonstration of
                prejudice "requires some showing that it could be reasonably anticipated
                that the evidence sought would be exculpatory and material to [his]
                defense."   Warner, 112 Nev. at 1240, 926 P.2d at 778 (quoting Boggs v.
                State, 95 Nev. 911, 913, 604 P.2d 107, 108 (1979)). It is not sufficient that
                a defendant's showing demonstrate merely a hoped-for conclusion, "nor is
                it sufficient for the defendant to show only that examination of the
                evidence would be helpful in preparing his defense."      Id. (quoting Boggs,
                95 Nev. at 911, 604 P.2d at 108); Mortensen, 115 Nev. at 285-86, 986 P.2d
                at 1113 (noting that the defendant's contention alone that exculpatory
                information existed in the destroyed evidence was not sufficient to show
                prejudice). Further, when a defendant can show only that the lost
                evidence would have aided in the impeachment of a witness but would not
                have established the defendant's innocence, then the defendant has failed
                to show the exculpatory nature of the evidence, regardless of whether the
                evidence may have been helpful to his defense.     Orfield v. State, 105 Nev.
                107, 110, 771 P.2d 148, 150 (1989).
                            We conclude that Banks was not prejudiced by the destruction
                of the handwritten interview notes because he cannot establish that the
                notes were 'exculpatory and material to [his] defense."     Warner, 112 Nev.
                at 1240, 926 P.2d at 778 (quoting Boggs, 95 Nev. at 911, 604 P.2d at 108).
                Specifically, we are not persuaded that the interview notes would have
                 een material to Banks' defense given the other independent evidence
                establishing his guilt. The most compelling of this independent evidence
                is Banks' own confession to the crime, along with testimony from various
SUPREME COURT
     OF
   NEVADA
                                                      5
(0) 194Th e,
                testimony from various other witnesses implicating Banks in the murder.
                Instead, the record suggests that the only real value the notes would have
                provided would be in aiding Banks in impeaching the witnesses.            See

                Orfield, 105 Nev. at 110, 771 P.2d at 150. Accordingly, because Banks
                cannot establish that the handwritten notes would have been material to
                his defense, we conclude that the district court abused its discretion in
                finding that Banks' was prejudiced.
                Conclusion
                              Because Banks cannot establish either (1) bad faith on the
                part of the State, or (2) that he was prejudiced by the destruction of the
                handwritten notes, we conclude that the district court abused its
                discretion in granting Banks' motion to dismiss. 2 Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.
                                                                   C.J.
                                         Gibbons


                                            J.                            442\       J.
                                                          Hardesty


                Th
                Pa
                 rir rre


                Cherry                                    Saitta



                      2 We have considered the parties' remaining arguments and conclude
                they are without merit.



SUPREME COURT
         OF
      NEVADA
                                                      6
(0) I 947A
                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Attorney General/Carson City
                     Clark County District Attorney
                     Clark County Public Defender
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                   7
(0) 1.947A